Citation Nr: 0832565	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1, 1993 to 
September 24, 1993, from April 17, 1995 to September 25, 
1995, and from July 31, 1997 to August 7, 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration.  Additional evidence was submitted in May 
2008, accompanied by a request for an additional 30-day time 
extension.  Such extension was granted in July 2008; however, 
no additional evidence was submitted within that time.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The Board notes that, in May 2008, the veteran submitted 
additional evidence to the Board for consideration.  Such 
evidence consists of the following: a personal statement from 
the veteran, dated in May 2008; a letter from the veteran's 
former employer (World Omni Financial Corp.) regarding her 
termination of employment on May 3, 2004, dated in April 
2004; a letter from The Standard Insurance regarding long 
term disability for the veteran, dated in March 2003; a 
Certification of Health Care Provider regarding the Family 
and Medical Leave Act (FMLA) of 1993 and pertaining to the 
veteran's chronic medical conditions, dated in August 2001; a 
response from JM Family Enterprises, Inc. regarding the 
veteran's request for FMLA leave, dated in August 2002; and a 
U.S. Department of Labor Certification of Health Care 
Provider pertaining to the veteran's medical conditions, 
dated in April 2002.  No waiver of initial RO review 
accompanied the submission of this new evidence.  See 38 
C.F.R. § 20.1304 (2007).  VA regulations state that any 
pertinent evidence submitted by the veteran without a waiver 
of initial RO consideration must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC).  See id.

With regard to the April 2004 letter from the veteran's 
former employer (World Omni Financial Corp.), the Board notes 
that this letter was not accompanied by any evidence 
pertaining to the reason(s) for the veteran's termination of 
employment on May 3, 2004.  Therefore, on remand, the RO 
should contact World Omni Financial Corp. for the purpose of 
obtaining a statement and/or evidence outlining the reason(s) 
why the veteran was terminated from her employment on May 3, 
2004.

Currently, the veteran is service-connected for the following 
conditions: (1) left hip dysplasia, evaluated as 30 percent 
disabling from December 1, 2006; (2) chronic tendonitis, left 
shoulder, evaluated as 20 percent disabling from July 29, 
1999; (3) spondylosis of lumbar spine, evaluated as 20 
percent disabling from December 6, 2004; (4) cervical strain 
with trace bulging at the C4-5, C5-6, and C6-7 levels, 
evaluated as 20 percent disabling from February 22, 2006; (5) 
chronic tendonitis, left knee, evaluated as 10 percent 
disabling from July 29, 1999; and (6) uterine fibroids, 
status post myomectomy and bilateral salpingectomy, evaluated 
as 10 percent disabling from April 1, 2003.

The Board notes that the veteran has not yet been afforded a 
VA examination in connection with her claim for TDIU.  In 
light of this fact, the Board has determined that appropriate 
VA examinations for her six service-connected disabilities 
(as outlined above) are warranted in order to fully and 
fairly evaluate the veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
VA medical records, including any VA 
outpatient records, dated from July 
2006 to the present, which may contain 
documentation of treatment for her six 
service-connected disabilities (left 
hip dysplasia; chronic tendonitis, left 
shoulder; spondylosis of lumbar spine; 
cervical strain with trace bulging at 
the C4-5, C5-6, and C6-7 levels; 
chronic tendonitis, left knee; and 
uterine fibroids, status post 
myomectomy and bilateral 
salpingectomy).

2.  The RO should advise the veteran 
that she may submit evidence 
documenting any attempts to obtain 
employment, to include the number and 
status of job applications filed, to 
include any rejection letters of 
employment; and, that she may submit 
evidence documenting marginal 
employment, if any (past or 
prospective) employment secured or 
followed resulted in earned annual 
income that does (or did) not exceed 
the poverty threshold for one person.

3.  The RO should contact the veteran's 
former employer (World Omni Financial 
Corp.) for the purpose of obtaining a 
statement and/or evidence outlining the 
reason(s) why the veteran was 
terminated from her employment on May 
3, 2004.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
in Items 1 and 2 above, the RO should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA joints examination to 
determine the impact of the following 
service-connected disabilities on her 
ability to work: (1) left hip 
dysplasia; (2) chronic tendonitis, left 
shoulder; and (3) chronic tendonitis, 
left knee.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
All appropriate tests, studies, and X-
rays should be performed, and all 
findings must be reported in detail.

Specifically, the examiner should 
comment on the veteran's impairment due 
to the pathology, symptoms and signs of 
her service-connected left hip 
dysplasia; chronic tendonitis, left 
shoulder; and chronic tendonitis, left 
knee.  The examiner should also provide 
an opinion on the following, and a 
complete rationale for any opinion 
expressed should be provided:

(a).  Does the veteran's service-
connected left hip dysplasia prevent 
her from securing or following 
substantially gainful employment, 
considering the impairment due to the 
pathology, symptoms and signs 
associated with that disorder?

(b).  Does the veteran's service-
connected chronic tendonitis, left 
shoulder, prevent her from securing or 
following substantially gainful 
employment, considering the impairment 
due to the pathology, symptoms and 
signs associated with that disorder?

(c).  Does the veteran's service-
connected chronic tendonitis, left 
knee, prevent her from securing or 
following substantially gainful 
employment, considering the impairment 
due to the pathology, symptoms and 
signs associated with that disorder?

5.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
in Items 1 and 2 above, the RO should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA spine examination to 
determine the impact of the following 
service-connected disabilities on her 
ability to work: (1) spondylosis of 
lumbar spine; and (2) cervical strain 
with trace bulging at the C4-5, C5-6, 
and C6-7 levels.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All 
appropriate tests, studies, and X-rays 
should be performed, and all findings 
must be reported in detail.

Specifically, the examiner should 
comment on the veteran's impairment due 
to the pathology, symptoms and sign of 
her service-connected spondylosis of 
lumbar spine and cervical strain with 
trace bulging at the C4-5, C5-6, and 
C6-7 levels.  The examiner should also 
provide an opinion on the following, 
and a complete rationale for any 
opinion expressed should be provided:

(a).  Does the veteran's service-
connected spondylosis of lumbar spine 
prevent her from securing or following 
substantially gainful employment, 
considering the impairment due to the 
pathology, symptoms and signs 
associated with that disorder?

(b).  Does the veteran's service-
connected cervical strain with trace 
bulging at the C4-5, C5-6, and C6-7 
levels prevent her from securing or 
following substantially gainful 
employment, considering the impairment 
due to the pathology, symptoms and 
signs associated with that disorder?

6.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
in Items 1 and 2 above, the RO should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA gynecological 
examination to determine the impact of 
her service-connected uterine fibroids, 
status post myomectomy and bilateral 
salpingectomy, on her ability to work.  
It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
appropriate tests, studies, and X-rays 
should be performed, and all findings 
must be reported in detail.

Specifically, the examiner should 
comment on the veteran's impairment due 
to the pathology, symptoms and signs of 
her service-connected uterine fibroids, 
status post myomectomy and bilateral 
salpingectomy.  The examiner should 
also provide an opinion on the 
following, and a complete rationale for 
any opinion expressed should be 
provided:

Do the veteran's service-connected 
uterine fibroids, status post 
myomectomy and bilateral salpingectomy, 
prevent her from securing or following 
substantially gainful employment, 
considering the impairment due to the 
pathology, symptoms and signs 
associated with that disorder?

7.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim for 
TDIU on the merits.  If any determination 
remains adverse to the veteran, then she 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and should be afforded a 
reasonable period of time within which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

